Citation Nr: 0005007	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-21 001	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for neck, left arm and left 
shoulder disorders and headaches, as a result of 
hospitalization from August 1993 to September 1993 by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran was on active service from February 1961 to 
February 1965.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the VA Regional Office in Fargo, North Dakota (RO).


FINDING OF FACT

The veteran's claim is not plausible inasmuch as there is no 
medical evidence of record establishing that the veteran 
suffers additional disability, including neck, left arm and 
left shoulder disorders and headaches, as a result of an 
injury sustained during an August 1993 to September 1993 VA 
hospitalization.  


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for neck, left 
arm and left shoulder disorders and headaches, as a result of 
hospitalization from August 1993 to September 1993 by the VA 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers residuals of an injury 
sustained during a hospitalization by the VA from August 1993 
to September 1993.  Specifically, he asserts that, in August 
1993, while admitted to a VA medical facility for alcohol and 
drug treatment and on antidepressants, he attempted to stand 
up from a chair in which he was sitting by using the 
armrests, but instead, as a result of the chair flipping 
backward against a wall, fell down and struck his skull and 
neck on the back of the chair.  He further asserts that since 
this injury, he has been diagnosed with cervical fractures 
and left ulnar nerve entrapment and has intermittently 
experienced pain radiating to his head, neck area, left 
shoulder and left elbow.  

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  To establish that a claim is well 
grounded in a case in which the determinative issue involves 
a question of medical causation, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease of injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1), (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (Sept. 29, 1996), to require that an injury from VA 
hospitalization be caused by "carelessness, negligence, lack 
of proper skill, error of judgment, or similar instance of 
fault," or an "unforeseeable event," before benefits may be 
awarded under its provisions.  However, these amendments 
apply only to claims filed on or after the effective date of 
the statute, which is October 1, 1997.  Since the veteran's 
appeal was pending prior to this date, it continues to be 
subject to review under the prior statutory language and 
interpretation of 38 U.S.C.A. § 1151.  Compare Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where a law or 
regulation changes while a claim is pending, the version most 
favorable to the claimant is applicable only if there is no 
indication of contrary congressional intent).

According to the statutory and regulatory provisions and case 
law cited above, in order for the veteran to satisfy his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim under 38 
U.S.C.A. 
§ 1151 is well grounded, the record must contain medical 
evidence establishing that the veteran has additional 
disability as the result of an injury sustained during his VA 
hospitalization from August 1993 to September 1993, 
irrespective of fault.  In this case, as explained below, the 
veteran has not submitted this type of evidence. 

Prior to hospitalization by the VA in August 1993, when the 
veteran allegedly sustained an injury to his skull and neck, 
the veteran complained of back pain and headaches.  However, 
these complaints were lodged from March 1961 to May 1963, 
when the veteran was on active service. 

On August 16, 1993, the veteran was admitted to a VA 
addiction treatment program.  On nursing admission, he 
reported that he had a bad back that necessitated monthly 
visits to a chiropractor.  During a physical evaluation the 
same day, he reported low back pain secondary to lifting 
weights and an examining physician noted complaints of 
intermittent spine pain.  A radiology report dated the next 
day reveals that the veteran had a mild to moderate 
degenerative change of the spine.  

On August 23, 1993, the veteran reported to staff that, 
during the prior day, he had fallen out of a chair and been 
hit by it, and as a result, had a sore and uncomfortable 
back.  An incident report dated this day confirms the 
veteran's report of a fall from a chair in the lounge and a 
blow to the back of his neck.  As well, it discloses that the 
veteran sustained no residuals of that injury or disability 
as a result of the incident.  From August 23, 1993 to 
September 3, 1993, the veteran reported that his neck ached 
and that he had headaches, general body aches and stiffness.  
The staff prescribed Tylenol once or twice daily for these 
complaints.  During a discharge evaluation conducted on 
September 3, 1993, the examining physician did not mention 
the veteran's fall from the chair or diagnose any neck, left 
arm or left shoulder disorders or headaches.  

In May 1994, the veteran twice sought treatment from a 
chiropractor for stiffness and pain in his neck, left 
shoulder and lower back.  He reported that: he had injured 
his neck 20 years prior to his visit, when he dove into a 
swimming pool and jammed his neck; he was evaluated at a 
clinic for this injury and released with no findings; and he 
had been complaining of low back pain for 20 years and saw a 
chiropractor for these complaints when he lived in 
California.  Based on objective and x-ray findings, the 
chiropractor noted: ligamentous instability at C4-5; anterior 
degenerative change of the C5 vertebral body; disc space 
narrowing at C5-6; significant degenerative changes at C5-6 
articulation; post-traumatic degenerative changes in the 
cervical region; and a compression fracture at C5.
The veteran sought left shoulder treatment from a private 
provider in April 1995.  He reported that he had been having 
pain in his left arm and shoulder for one month.  A 
physician's assistant conducted an evaluation and diagnosed 
left cervical spasm with radicular symptoms. 

In 1997, the veteran was seen regularly and participated in 
physical therapy for neck, left arm and left shoulder 
disorders and headaches.  During several of these visits, he 
reported neck and left arm pain of four years' duration 
secondary to a fall.  From March 1997 to July 1997, several 
tests were conducted including a cervical myelogram, x-rays, 
computed tomography scans, magnetic resonance imaging, and an 
electromyograph.  These tests revealed vertebral and 
apophyseal degenerative changes at the mid cervical spine; 
encroachment on the right at C5-6; poor filling on the right 
at the C4-5 root sheath; cervical canalicular stenosis; 
multilevel foraminal stenosis; marked disk degeneration with 
osteophytic spurring at C5-6; slight effacement of the right 
aspect of the cord at C5-6; and very mild sensory median and 
ulnar non-localizable neuropathies on the left.  In March 
1997, an examining physician noted that the veteran had an 
old vertebral fracture and straightening of the cervical 
curvature with loss of facets.

The aforementioned records confirm that the veteran fell out 
of his chair and sustained a head and neck injury in August 
1993, during a VA hospitalization.  However, it was recorded 
in an incident report that he had no residuals of an injury 
or disability the day after the fall.  While the veteran was 
given medication for pain for approximately two weeks 
following the incident, during a discharge evaluation 
conducted on September 3, 1993, the examining physician did 
not mention the veteran's fall from the chair or diagnose any 
neck, left arm or left shoulder disorders or headaches.  
Following his discharge from the VA hospital in September 
1993, the veteran received treatment for neck, left arm and 
shoulder complaints and headaches, but this was some time 
after the incident in question (including twice in 1994, once 
in 1995 and regularly in 1997) and there is no medical 
evidence or opinion in these treatment records that supports 
a finding that the veteran suffered additional disability as 
a result of the injury sustained during the August 1993 to 
September 1993 VA hospitalization.  
While there is medical evidence of treatment for neck, left 
arm, left shoulder symptoms and headaches from 1994 to 1997, 
the medical evidence does not show  that this treatment was 
necessitated by the August 1993 fall.  It is pertinent to 
note that an X-ray examination performed several days before 
the August 1993 injury showed mild to moderate degenerative 
changes of the spine, and that the veteran has a history of a 
neck injury in approximately 1974, when he dove into a 
swimming pool and jammed his neck.  In fact, this was the 
only history of an injury provided when he was initially seen 
after the hospitalization in question.  X- rays of the 
cervical spine at that time (May 1994) showed evidence of an 
old fracture at C-5 and degenerative disc disease.  When he 
sought treatment in April 1995, he said that he had had pain 
in his left shoulder and arm for one month.  It was not until 
1997 or approximately four years after the 1993 VA hospital 
injury that he began attributing his symptoms to that 
incident.  In any event, in the absence of any medical 
opinion suggesting that the veteran sustained additional 
disability as the result of the injury in August 1993, the 
claim must be denied as not well grounded.  The veteran is a 
layman with no medical training and expertise; therefore, his 
statements, alone, do not constitute competent evidence 
linking any additional disability to the fall that occurred 
during the August 1993 to September 1993 VA hospitalization.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions).

Inasmuch as the record does not contain medical evidence 
establishing that the veteran has additional disability as a 
result of the injury sustained during the August 1993 to 
September 1993 VA hospitalization, the Board finds that the 
veteran's claim must be denied as not well grounded.  The 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim; therefore, the VA has no 
duty to assist him in developing the facts pertinent to his 
claim.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  The 
Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim; therefore, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.
ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for neck, left arm and left shoulder 
disorders and headaches, as a result of hospitalization from 
August 1993 to September 1993 by the VA, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

